EXHIBIT 10.8

 



 

Document No.:

DG-QR-028

 

Contract No:

 



 

Employment Agreement (English Translation)

 

Party A: Guangzhou Donggao New Material Co., Ltd.

 

Party B: Jiang Lijuan

 

Date of signing: January 1, 2018

 



  1

   



 

Party A: Guangzhou Donggao New Material Co., Ltd.

 

Address: No. 436, Dongjiao North Road, Liwan District, Guangzhou

 

Legal representative: Jiang Lijuan

 

 

Party B: Jiang Lijuan

 

ID number:

 

Address of ID: Room 402, Building 4, Jiayi

Court, East District,

Zhongshan City, Guangdong Province

 

Current address: Same as above

Contact number: 13702458845

 

According to the relevant labor laws and regulations of China, Guangdong
Province and Guangzhou City, Party A and Party B have reached the following
terms of Employment Contract based on the principle of mutual benefit and on the
basis of equality, integrity and voluntary negotiation:

 



I.

Term of Labor Contract

 

 

 

 

1.

Term of the Contract: Party A and Party B agree to determine the term of the
contract by the following 1 method:

 

 

 

 

 

1) Fixed term: from January 1, 2018 to December 31, 2021.

 

 

 

 

 

 

2) A term for completing certain task: from / month / day / year to / month /
day / year, when the task is completed, and marked by the completion of the work
task

 

 

 

 

 

2.

The parties agree to determine the duration of the probation period (the
probation period is included in the contract term) by the 2 method as follows:

 

 

 

 

 

 

1)

No probation period.

 

 

 

 

 

 

2)

The probation period starts from / month / day / year to / month / day / year.



 



II.

Work Content and Place

 

 

 

 

1. Party B agrees to act as the General Manager according to Party A’s work
needs; if Party A needs to adjust the work content or job position of Party B
due to production and operation needs, Party A shall make appropriate
arrangements according to the principle of relevance and rationality, and Party
B shall obey; if Party A arranges that Party B’s work exceeds the scope
stipulated in this contract but the period does not exceed three months, then
this is a temporary work arrangement and there is no need to change the labor
contract.

 

 

 

 

2. If Party B is not qualified for the job, Party A may adjust Party B’s job
position or work content, including the work department, the work content and
work place, and Party A shall adjust Party B’s salary accordingly based on Party
A’s salary system and Party B’s new job position.

 

 

 



 



  2

   



  



 

3. Party B shall not engage in any part-time work or business without the prior
written consent of Party A.

 

 

 

 

4. The place of work for Party B: Guangzhou City. If Party A needs to designate
Party B to work at the branches/offices/representative offices of Party A in
Guangzhou City or other branches/offices/representative offices of Party A, or
Party A relocates or changes its location in the city administrative region, the
parties shall continue to perform the Contract without changing the Contract.



 



III.

Labor Remuneration

 

 

 

 

 

1.

Party A and Party B agree to determine the labor remuneration by the 1 method as
follows:

 

 

 

 

 

 

1) Party B’s monthly salary is RMB1895. The salary already includes various job
allowances. If other expenses incurred due to work needs, it shall be
implemented in accordance with the company’s relevant management methods and
rules and regulations.

 

 

 

 

 

 

2) Party B’s overtime payment is calculated according to the local minimum
salary.

 

 

 

 

 

 

3) Piece-rate salary: implemented according to the piece-rate salary system.



 



 

2. Party A shall issue Party B’s previous month’s salary by bank transfer or
cash on the 30th of the current month. In case of holidays, Party A may issue
the salary in advance (or postpone to issue) in the first working day after the
holiday.

 

 

 

 

3. Party B’s salary and bonus are all pre-tax income before individual income
tax, and Party B shall bear the individual income tax payable according to law.



 



IV.

Labor Welfare and Insurance Clauses

 

 

 

 

1. Party A and Party B shall perform above mentioned in accordance with relevant
national regulations.

 

 

 

 

2. Party B’s work injury treatment shall be implemented in accordance with
relevant national and local policies and regulations.

 

 

 

 

3. Party B’s treatment of occupational diseases shall be implemented in
accordance with the relevant provisions of China and Zhongshan City.



 



V. Working Hours

 

 

Party A and Party B agree to determine the working hours by the following first
method:



 



 

1. Party A and Party B agree to implement standard working hours on a daily
basis; Party B has the right to enjoy various breaks and vacations.

 

 

 

 

2. Party A and Party B agree to implement an irregular work system; Party B has
the right to enjoy various rest and vacations.



 



  3

   



  



VI.

Labor Discipline

 

 

 

 

1. Party A shall formulate rules and regulations and labor discipline based on
the business needs according to law. If Party B violates the rules and
regulations and labor discipline, Party A has the right to deal with, dispose of
and punish Party B according to the rules and regulations until the Contract is
cancelled.

 

 

 

 

2. Party B shall strictly abide by all labor disciplines, rules and regulations
and working procedures formulated and revised by Party A according to law.

 

 

 

 

3. Party B shall strictly abide by the rules and regulations formulated by Party
A, complete labor tasks, improve vocational skills, implement labor safety and
hygiene procedures, abide by labor discipline and professional ethics, protect
Party A’s property, abide by professional ethics, strengthen study, continuously
improve ideas and keep the trade secrets of the Company confidential.



 



VII.

Labor Protection and Labor Condition Clauses

 

 

 

 

1. Party A provides basic workplaces and environments suitable for work in
accordance with national and local laws and regulations, and provides basic
equipment, tools and other means of production.

 

 

 

 

2. Party A shall do a good job in the training of Party B on professional
ethics, business technology, labor safety, labor discipline and Party A’s rules
and regulations before taking up the position. Party B has the right to refuse
Party A’s illegal command, and for the actions of Party A and its management
personnel disregarding Party B’s safe and healthy, Party B has the right to
criticize and report and complain to the relevant authorities.



 



VIII.

Confidentiality

 

 

 

 

1. Party A’s trade secrets include, but not limited to, the production technical
data, product and service prices, marketing information or plans, customer list
materials, samples and other information related to management methods,
financial matters and others of Party A and its subsidiaries.

 

 

 

 

2. Party B shall strictly keep the trade secrets of Party A and its subsidiaries
confidential during the contract term, and shall not steal, leak, trade with
outsiders, or accept the entrustment of others to collect business information
of Party A and its subsidiaries, and may not provide other enterprises and
individuals with technical, management or business support related to the
intellectual property rights of Party A and its subsidiaries.

 

 

 

 

3. If Party B is aware that the trade secrets of Party A and its subsidiaries
have been leaked or are leaking or are threatened to be leaked, Party B shall
promptly notify Party A’s relevant responsible person and assist Party A to take
remedies.

 

 

 

 

4. Party B shall return Party A’s customer resources and related materials to
Party A at the time of the termination of this Contract. Party B shall not
infringe any trade secrets including Party A’s customer resources in any way.



 



  4

   



 



 

5. The retroactivity of this confidentiality clause involves the time when the
Contract is terminated or cancelled until the confidential matters naturally
lose their confidentiality. During this period, Party A reserves the right to
legally pursue any violation of its trade secrets by Party B in any way.



 



IX. Intellectual Property Rights

 

 

Party B agrees to treat all intellectual property rights related to the
creation, invention, design and others in the business of Party A as on-duty
inventions and on-duty works, and Party B agrees that the patents, copyrights of
such inventions and works or other forms of intellectual property rights are
owned by Party A; Party A shall reward Party B’s creation and invention as
appropriate. Party B shall not use the intellectual property rights mentioned
above for its own, and may not transfer or license others to use, nor may it
disclose the relevant materials of such intellectual property rights to the
outsiders.

 

 

X. Change and Cancellation of the Contract



 



 

1.

In one of the following circumstances, Party A and Party B shall change the
labor contract:

 

 

 

 

 

 

1) Party A and Party B mutually agree;

 

 

 

 

 

 

2) The objective situation on which the contract was concluded has undergone
significant changes, which caused this Contract cannot be performed;

 

 

 

 

 

 

3) The laws, regulations and rules on which this Contract is based on have
changed.

 

 

 

 



 



 

2.

If Party B is in one of the following circumstances, Party A may cancel this
Contract or consider it a serious violation of discipline:

 

 

 

 

 

 

1) Providing false information, the contents of the entry registration form and
other materials are inconsistent with the actual situation;

 

 

 

 

 

 

2) Being proved that Party B fails to meet the conditions of employment during
the probation period;

 

 

 

 

 

 

3) Violating seriously the labor discipline or Party A’s rules and regulations;

 

 

 

 

 

 

4) At the same time, Party B establishing labor relations with other employers
which impose serious impact on the completion of Party A’s work tasks, or Party
A points it out, but Party B refuses to make corrections;

 

 

 

 

 

 

5) Conducting serious dereliction of duty, malpractice, and making serious
damage to the interests of Party A;

 

 

 

 

 

 

6) Violating the confidentiality obligations of the Contract and leaking the
trade secrets of the Company;

 

 

 

 

 

 

7) Being investigated for criminal responsibility according to law;



 



  5

   



  



 

 

8) Concealing major diseases, infectious diseases or drug abuse;

 

 

 

 

 

 

9) During the contract term, if Party B violates the Public Security
Administration Punishments Law of the People’s Republic of China, it shall be
deemed a serious violation of the employer’s rules and regulations, Party A has
the right to terminate this Contract and pay no economic compensation;



 



 

3. 

Party A may terminate this Contract in one of the following circumstances:

 

 

 

 

 

 

1) If Party B is sick or not injured by work, after the medical period expires,
Party B cannot engage in the original work or other work arranged otherwise by
Party A;

 

 

 

 

 

 

2) If Party B is not qualified for the job, after training or adjusting the
position, Party B is still not qualified for the job;

 

 

 

 

 

 

3) The objective situation on which the contract was concluded has undergone
significant changes, which caused this Contract cannot be performed. The parties
fail to mutually agree on the change of the labor contract upon negotiation.

 

 

 

 

 

 

4)

Party A may terminate the labor contract if Party A is on the verge of
bankruptcy for statutory rectification or if its business situation is seriously
difficult and meets the conditions for personnel reduction.



 



 

4.

If Party B is in one of the following circumstances, Party A shall not terminate
this Contract:

 

 

 

 

 

 

1) Suffering from occupational diseases or injuries due to work and being
confirmed to be lost the labor capacity in whole or part;

 

 

 

 

 

 

2) Being sick or not injured by work, within the prescribed medical period;

 

 

 

 

 

 

3) Female employee is in the period of pregnancy, childbirth, and lactation;



 



 

5.

In one of the following circumstances, Party B may notify Party A to terminate
this Contract:

 

 

 

 

 

 

1) In the probation period, notify Party A three days in advance;

 

 

 

 

 

 

2) If Party A forces Party B to work by means of violence, threats or illegal
restrictions on personal freedom, Party B may notify Party A at any time;



 



XI.

Termination and Renewal of Labor Contract

 

 

 

 

 

1.

In one of the following circumstances, the Contract is terminated:

 

 

 

 

 

 

1) The term of the Contract expires;

 

 

 

 

 

 

2) Party B reaches the conditions for retiring, retirement and resignation.



 



  6

   



   



 

 

3)

If Party A provides Party B with advanced studies, training, transfer of
registered permanent residence, housing loan or other treatment during the
performance of the Contract and agrees a service period on such treatments, in
this case, if the contract term is shorter than the service period, the contract
term shall be automatically extended until the service period expires. If Party
B proposes to terminate this Contract within the service period, it shall be
liable for compensation for the economic losses caused to Party A.

 

 

 

 

 

2. 

In one of the following circumstances, this Contract shall be renewed and the
renewal procedure shall be completed in a timely manner:

 

 

 

 

 

 

1) Party A and Party B agree to renew the labor contract;

 

 

 

 

 

 

2) The factual labor relationship is formed after the conditions for termination
of the labor contract occurred and Party B requests to renew the labor contract
relationship.

 

 

 

 

 

 

3) Before the expiration of the term of the labor contract, if Party A intends
to renew the labor contract with Party B, and it shall promptly notify Party B
in writing to renew the Contract and inform Party B of the contract conditions
for renewal. If Party B agrees to renew the Contract but has any objection to
the contract conditions, Party B shall promptly resolve it with Party A upon
negotiation. If the parties reach an agreement on the renewal of the Contract,
the labor contract shall be renewed before the expiration of the original labor
contract.



 



XII. Resolving Methods to Disputes Arising from the Performance of the Contract

 

 

If Party B believes that Party A has infringed upon its legitimate rights and
interests, Party B may first submit it to Party A or report it to Party A’s
labor union and seek to resolve it. If it cannot be solved, Party B may complain
to the nearest labor administrative authority. If any disputes arising out of
the performance of this Contract between the parties, it shall be resolved
firstly upon negotiation; if the negotiation fails, they may apply to the labor
dispute mediation committee of Party A for mediation within 30 days from the
date of the dispute, or apply to the labor dispute arbitration committee for
arbitration within one year.

 

 

XIII. If the terms of this Contract are inconsistent with the newly enacted
laws, regulations and rules of China, the Province or the City, it shall be
implemented in accordance with the new laws, regulations and rules.

 

 

XIV. Other Matters the Parties Need to Agree



 



 

1. If Party B violates Party A’s relevant management system and causes economic
losses, Party B shall be liable for compensation. According to Article 15 of the
Regulations on Salary Payments of Guangdong Province, Party B agrees to
compensate and the compensation amount may be deducted from the salary;

 

 

 

 

2. Party B determines that the address to be filled out is the served address
for the relevant documents and instruments related to labor relation management.
If the relevant address of the individual changes, Party B shall inform Party A
in writing. Once the mail is sent, it is deemed to have been received. If the
personal information is changed, Party B shall provide Party A with valid
documents within three days. Otherwise, once verified, Party A will regard it as
a serious violation and terminate the labor contract, and will not pay economic
compensation;



 



  7

   



 



 

3. Party B must abide by all rules and regulations concerning the safety
production of the employer. If Party B violates the laws and regulations
prohibited by China and the safe production operation procedures of the
employer, resulting in a safety liability accident, Party B must bear the
corresponding safety responsibility and financial compensation responsibility.

 

 

 

 

4. Anyone who violates the laws and regulations related to family planning shall
be deemed to be seriously disciplinary and shall be dealt with immediately
without compensation;

 

 

 

 

5. If Party B fails to submit the labor contract to Party A in writing 30 days
in advance, resulting in the social insurance cannot be suspended in time and
the social insurance expenses are incurred, Party B shall bear the full amount
(including the part of the unit payment);

 

 

 

 

6. Termination and cancelation of the labor contract shall be handled in
accordance with the Regulations on the Administration of Labor Contracts of
Guangdong Province and the Labor Contract Law; the payment time stipulated in
Article 3 “Labor Remuneration” of this labor contract is to issue the salary of
the previous month in the current month, and the salary income of Party B is
based on the calculation under Party A’s salary system.

 

 

 

 

7. The parties confirm that Party A has settled and paid all the labor
remuneration, including salary, overtime payment, welfare fees and bonuses, due
and payable, before signing (or renewing) of this Contract.

 

 

 

 

8. If Party B has any related expenses such as borrowing, compensation,
deduction and so on in the Company of Party A, the Company of Party A may deduct
the amount from Party B’s salary when Party B leaves the Company.

 

 

 

 

9. If Party B terminates the labor contract in violation of the regulations, it
shall compensate the Company in accordance with the relevant regulations and
standards and the agreements between the parties.

 

 

 

 

10. During the probation period, if Party A confirms Party B’s work and
considers Party B is qualified in the probation period, it may terminate the
probation period in advance.

 

 

 

 

11. If Party B is not suitable for the position Party A arranged for the entry,
Party A has the right to adjust the position and salary for Party B.

 

 

 

 

12. The parties shall follow the principle of honesty and good faith and attach
importance to commitment.

 

 

 

 

13. Party B warrants that it has no labor relationship or any economic disputes
with all previous companies served by Party B before signing (or renewing) this
Contract.



 



  8

   



 



 

14. 

Party B confirms as follows:

 

 

 

 

 

 

1) I have accepted the training on management rules and regulations of the
Company from Party A, and acknowledged the procedures for the Company management
rules and regulations, and has no objection to them;

 

 

 

 

 

 

2) I have understood the entire Company rules and regulations, management system
and labor discipline of Party A from the training, and are willing to be binding
by Party A’s rules and regulations, management system and labor discipline;

 

 

 

 

 

 

3) If the Company’s rules and regulations are modified later, the revised
version officially published shall prevail.

 

 

 

 

XV.

Supplementary Matters Agreed by the Parties:

 

 

 

 

 

1.

All employees holding the positions as the company department managers or above
are the management of the Company, and they master important or confidential
materials, documents and information within the Company. During the period of
employment, they may not disclose the Company confidential documents, materials
or information in any form. If the work task is completed or the employee
requests to leave the Company, the employee must handle the transfer of the work
in accordance with the Company’s prescribed procedures. After the signature of
the General Manager, the salary can be settled to ensure that the Company’s
rights and interests are not infringed and damaged.

 

 

 

 

 

2.

If Party B fails to complete the tasks or performance within the time agreed by
the parties, Party A shall have the right to adjust the position of Party B
according to the actual situation based on the needs of Party A. Party B shall
unconditionally obey Party A’s arrangements. When Party B has any objection to
Party A’s adjusted position, Party B may choose to leave the Company
automatically, without any compensation or indemnification from Party A.



 



XVI. This Contract shall be made in duplicate, and each party shall hold one
copy.

 

 

XVII. This Contract shall be concluded and come into force after signed by Party
B and sealed by Party A or signed and sealed by the agent of Party A.



 

 

Party A (seal):

Representative (Signature):

 [taqr_ex108img1.jpg]

Party B (Signature): Jiang Lijuan

 

 

January 1, 2018

January 1, 2018

 



  9

   



 

Attached Sheet for Party B’s identity information:

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



  10

   



 



 

[taqr_ex108img2.jpg]

 

 

 

Guangzhou Donggao New Material Co., Ltd.

 

 

 

Address: No. 436, Dongjiao North Road, Liwan District,

Guangzhou, Guangdong, China

 

 

 

Website: www.chinadgig.com



 

 



11



 